                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 DAVID PILL, Individually and On Behalf of
                                    )
 All Others Similarly Situated,     )
                                    )
                  Plaintiff,        ) Case No. 1:19-cv-02268-MN
                                    )
       v.                           )
                                    )
 PROGENICS PHARMACEUTICALS, INC.,   )
 ANN MACDOUGALL, GÉRARD BER,        )
 BRADLEY L. CAMPBELL, ERIC J. ENDE, )
 KAREN JEAN FERRANTE, HEINZ MÄUSLI, )
 and DAVID W. MIMS,                 )
                                    )
                  Defendants.       )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified in the Action.

 Dated: March 10, 2020                             RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
 OF COUNSEL:                                     Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
 WOLF POPPER LLP                                 Wilmington, DE 19801
 Carl L. Stine                                   Telephone: (302) 295-5310
 Antoinette A. Adesanya                          Facsimile: (302) 654-7530
 845 Third Avenue                                Email: bdl@rl-legal.com
 New York, NY 10022                              Email: gms@rl-legal.com
 Telephone.: (212) 759-4600
 Facsimile: (212) 486-2093                         Attorneys for Plaintiff
 Email: cstine@wolfpopper.com
